Order entered May 1, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01160-CV

           RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellant

                                              V.

                MERRITT HAWKINS AND ASSOCIATES, LLC, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-09562

                                          ORDER
       Before the Court is appellee’s April 29, 2019 motion requesting an extension to May 20,

2019 to file its brief on the merits. By order dated April 29, 2019, this Court reinstated this

appeal and set May 20th as the deadline for appellee’s brief. Accordingly, we DENY the motion

as moot.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE